DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7, 9-21, and 23 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 13, and 17, the closest prior art (Park, Krishnan ‘903, Krishnan ‘013, Lu, Olivieri, Monahan) does not teach or suggest the claimed invention having “wherein the at least one processor is configured to determine the first quality assessment value by: determining that a first set of assessment parameters of the sets of assessment parameters is associated with the first view category; and in response to determining that the first set of assessment parameters is associated with the first view category, inputting the first at least one echocardiographic image into the neural network defined by the first set of assessment parameters; and wherein the at least one processor is configured to determine the second quality assessment value by: determining that a second set of assessment parameters of the sets of assessment parameters is associated with the second view category; and in response to determining that the second set of assessment parameters is associated .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VAN D HUYNH/Primary Examiner, Art Unit 2665